Case 9:20-cv-81080-WPD Document 29 Entered on FLSD Docket 11/13/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-81080-CIV-DIMITROULEAS
  THE 2100 CONDOMINIUM
  ASSOCIATION, INC.,

         Plaintiff,
  v.

  LEXINGTON INSURANCE COMPANY,

        Defendants.
  _____________________________________/


                  ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE is before the Court on Defendant’s Motion to Compel Appraisal and to

  Stay Litigation [DE 18] and the Report and Recommendation of Magistrate Judge William

  Matthewman [DE 28], issued on October 22, 2020. The Court notes that no objections to the

  Report [DE 28] have been filed, and the time for filing such objections has passed. As no

  timely objections were filed, the Magistrate Judge’s factual findings in the Report [DE 28] are

  hereby adopted and deemed incorporated into this opinion. LoConte v. Dugger, 847 F.2d 745,

  749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders, Inc., 996

  F.2d 1144, 1149 (11th Cir. 1993).

         Although no timely objections were filed, the Court has conducted a de novo review of

  the Report [DE 28] and record and is otherwise fully advised in the premises. The Court agrees

  with the Magistrate Judge’s analysis and conclusions.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Report [DE 28] is hereby ADOPTED and APPROVED;



                                                  1
Case 9:20-cv-81080-WPD Document 29 Entered on FLSD Docket 11/13/2020 Page 2 of 2




         2. Defendant’s Motion to Compel Appraisal and to Stay Litigation [DE 18] is hereby

            GRANTED;

         3. The Clerk is DIRECTED to ADMINISTRATIVELY CLOSE this case during the

            pendency of the appraisal;

         4. The parties shall file joint status reports on March 1, 2021, and every ninety (90) days

            thereafter regarding the status of the appraisal process.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 13th day of November, 2020.




  Copies furnished to:
  Magistrate Judge Matthewman
  Counsel of record




                                                  2
